Exhibit A
                                                                                  Execution version



                              SPECIAL SERVICING AGREEMENT

       This Special Servicing Agreement, dated as of March 1, 2009 (this "Agreement"! is
entered into by and among First Marblehead Education Resources. Inc. ("FMER'T, as the Special
Servicer (together with its successors and assigns, the "Special Servicer T. U.S. Bank National
Association, as the Rack-Up Special Servicer (the "Back-Up Special Scrvicc-r j and each of the
Trusts listed on Schedule A attached hereto [the "Trusts"!.

        WHEREAS, the Special Servicer, and other sub servicing agents appointed from time to
time by the Special Servicer, as provided herein, are experts in tire management of student loan
collections and default prevention services;

       WHEREAS, each of the Trusts is appointing the Special Servicer as a Servicer under
each Trust's respective indenture, as listed on Schedule A attached, hereto (the "Indent urcs"1. to
perform certain limited duties with respect to student loans (the "Student Loans") owned by the
Trusts, including Student Loans that are delinquent or defaulted loans ("Delinquent Loans" and
"Defaulted Loans.'' as defined below).

         WHEREAS, tilt Trusts are appointing the Back-Up Special Servicer to serve in such
capacity pursuant to the provisions of this Agreement;

         'NOW, THEREFORE,           in consideration of the premises and the mutual       covenants
hereinafter set forth, the parties agree as follows:

       Section 1 .   Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Indentures. For purposes of this Agreement, the
following capitalized terms shall have the respective meanings set forth below:

      "Defaulted Loan" means any Student Loan as to which any of the following: (a) a TERi
Guaranty Event has occurred, (b) the Servicer has determined that a TKR1 Guaranty Event has
occurred and has submitted documents supporting that determination to the Special Servicer or
(c) if the Student Loan is no longer subject to a valid TERI Guaranty Agreement, the Servicer
has determined that a borrower has defaulted under his respective student loan credit agreement
and has notified the Special Servicer of such occurrence.  .

          "Delinquent Loan" means a Student Loan, thai is at least 31 days past due but is not yet a
 Defaulted Loan.

          Section 2.       APPoimmenL: Special Servicing Duties,

         A.     Appointment. Each of the Trusts hereby hires, designates and appoints the
 Special Servicer as a Servicer under each Trust's respective Indenture to perform the special
 servicing duties (as defined below), and the Special Servicer accepts such appointment and.
 agrees to perform such duties with respect to lire Student Loans, including Delinquent Loans and
 Defaulted Ixiana, in accordance with the terms of this Agreement and each Indenture,

          B.        Special Services.   The Special Servicer shall take such actions as it shall deem
 reasonably necessary or appropriate lo administer and oversee Early Awareness Services (as



 lRrc:,<G5iilA;29S99\V-6
denned below) with respect to Student Loans as generally described below and the enforcement,
and collection of Delinquent Loans and Defaulted Loans to maximize the collection of amounts
payable on tine Student Loans (collectively, the "Special Services'"), including without limitation:

               (i)     Retaining and entering into agreements with licensed collection agencies
                       and other legally authorized persons (the "Sub servicers'" engaged in
                       providing default prevention services, in form and substance satisfactory
                       to the Special Servicer, pursuant Lo which the Subservicers. for and on
                       behalf of the applicable Trust, will contact borrowers with respect to the
                       Student Loans, including without, limitation borrowers with respect to
                       Delinquent    Loans   or   Defaulted   Loans,   and   seek   enforcement   and
                       collection of such Loans:


               (ii)    At die 30 So discretion of the Special Servicer, (a) performing periodic
                       audits of Subservlcers for compliance and performance reviews and (b)
                       providing oversight of the activities of Sub servicer with regard to account
                       management, litigation assistance, and/or settlement strategies:

                (hi)   Replacing any Sub servicer who, in the sole judgment of the Special
                       Servicer, is deemed to be deficient or negligent in performing the duties
                       outlined in its subsetvicing agreement with the Special Servicer;

                (iv)   Requiring in the applicable subsetvicing agreement, the Subsetvioers to
                       provide certain monthly reports to the Special Servicer with respect to
                        Student Loans serviced by such Subservicer, in each case, in form and
                        substance satisfactory to tire Special Servicer;


                (v)     With respect to Student Loans, retaining one or more Subserviccrs to
                        perform. Early Awareness Services,       5 'Early Awareness Services" .shall
                        mean such services determined by the Speck] Servicer to be desirable to
                        reduce the number and percentage of student borrowers becoming
                        subsequently delinquent in the repayment process, including without
                        Inniiatioii, sen-ices that are- intended to alert student borrowers and
                        coborrowers as to their repayment obligations, available borrower benefits
                        (such as ACH automatic payments) and contact information tor the
                        Servicer, E:uly Awareness Services may include both telephonic and mail
                        contacts, as well as address verification and skip tracing;

                (vi)    With respect to Delinquent Loans, the Special Servicer shall transfer all
                        collection activities from the applicable Servicer to Subservicers who will
                        seek" enforcement and collection of such Loans and provide monthly
                        reports to the Special Servicer in form and substance satisfactory to the
                        Special Servicer, provided that the Special Servicer shall not be required
                        to transfer such collection activities if hirst Marble bead Data Services, inc.
                          J LMDS") is the Administrator and FM'DS determines That collections
                        would not be maximized on such Delinquent Loans if the collection
                        activities were transferred to Subservicers:
              (vii)     With respect to Defaulted Loans, review claim packages as described in
                        subparagraph (xi);


              (viii)    With resjreet to Defaulted Loans that are the subject of a TER.l Guaranty
                        Event, as determined by the Special Servicer* (a) submit a. claim under the
                        Guaranty Agreement to TER1 for the benefit of the Trust, and/or (b) refer
                        the loan far collection by a Subserviuer on behalf of such Trust;


              Ox)       With respect to Defaulted Loans that are over 1 SO days delinquent, die
                        Special Servicer wilt cause ibe Subservicer to (a) roll or reassign accounts
                        from ISO days delinquent into a default recovery queue for collection
                        efforts and (b) remit weekly to the FMER. Collection Account (as
                        herein after defined) for the receipt of collections from a Subservicer for
                        the benefit of the respective trusts as their interest may appear, cash
                        collected on all Defaulted Loans serviced by such Subservicer for the
                        Trusts.


              (x)       Establishing and maintaining an account or accounts QtFMER Collect] on
                        Account'*) in die name of the Indenture Trustee (or its agent or custodian)
                        for benefit of the applicable secured parties of the Trusts under the
                        respective Indentures for the deposit by a Subservicer of net collections on
                        all Defaulted Loans serviced by such Subservicer for the respective Trust
                        and hi connection therewith preparing or causing to be prepared such
                        control agreement or agreements us may be necessary or desirable to
                        maintain   and preserve the lieu and      security interest therein of the
                        Jn denture Trustee under the respective Indentures;


              (xi)      Reviewing claim packages (which packages shall contain the information,
                        reports and documents required in the Program. Manual for the related
                        TERI Guaranty Agreement and identified 011 the checklist or lists attached
                        hereto as Exhibit !) prepared by the Servicer with respect to Defaulted
                        Loans to confirm, on. the basis of such review, that (a) Servicer 1ms
                        complied witli applicable servicing guidelines and (b) the Loan originator
                        has complied with applicable program guidelines;


              (xii)     Receiving reports from Servicers and Subservi.ceis related to payments
                        with respect to Delinquent Loans and Defaulted Leans and updating
                        records with respect to Student Loans as interest and oilier charges accrue
                        and amounts are collected;


               (xiii)   Remitting or causing the Subsetvie er to remit net collections received on
                        Defaulted Loans to the FMER Collection Account;


               (xiv)    With respect to Defaulted Loans, the Special Servicer shall transfer all
                        collection activities to Subservicers, provided that the Special Servicer
                        shaii not be required to transfer such collection activities if FMDS is the
                         Administrator and FMDS determines that it is likely that collections would




(PW3H05 1 1
                                                  3
                           not be maximised on such Defaulted Loans if the collection activities were
                           transferred to Subsemcers;

                   (xv)    Retaining counsel on behalf of the applicable Trust (whether directly or
                           through collection agencies) to further pursue enforcement and collection
                           of Delinquent Loans and Defaulted Loans, including through litigation and
                           bankruptcy or probate proceedings; and

                   (xvi)   Negotiating any settlement or compromise of any claim with respect to a
                           Defaulted Loan, which in the reasonable judgment of the Special Servicer
                           or the applicable Subsets'] cer is more likely to produce greater proceeds of
                           collection than by virtue of a forbearance, payment arrangement or odier
                           accommodation with the borrower.

         Section .1 .      incorporation.    As of the date hereof, the definition of "Servicing
Agreement" in each of the Indentures shall include this Agreement, the definition of "Servicer11
in each, of the Indentures shall include the Special Servicer and any Servicing Fee and other fees
and expenses payable under this Agreement to the Special Servicer or the- Buck-Lip Special
Servicer shall be a "Servicing Fee" for purposes each of the Indentures,


         Section 4,        Subservicers.    In carrying out its duties under this Agreement        with
respect to the Student Loans, including Delinquent loans and Defaulted Loans, the Special
Servicer may retain, and employ Subservicers to perform any of the Special Services with respect
to die Student Loans owned by any of I be Trusts, and to commence any actions or proceedings
the Subservicers deem necessary or appropriate in connection with such enforcement or
collection efforts on such Student Loans, the costs of such services with respect to Delinquent
Loans shall be subject to the Monthly Reimbursement Limit described in Section 5(B) below.

          Section 5.       Servicing Fee,    As compensation for the performance of the         Special
Servicer's obligations under this Agreement and as reimbursement for its expenses related
thereto, the Special Service;' shall be entitled to a fee and expense reimbursement (the "Servicing
Fee"} payable from each Trust in accord ance with tire related indenture on each Distribution
Date consisting of

       A,      A fixed fee 3z a rate equal to 1/12 of 0.01% of the aggregate outstanding Pool
Balance (for the Student Loans owned by such Trust) as of the last day of the prior calendar
month.


              B.   Reimbursement by each Trust for all of tire Special Servicer's expenses incurred
in performing its obligations hereunder tor such Trust, including all fees and expenses of all
Subserviters and other persons appointed as agenLs of lire Special Servicer pursuant to this
Agreement and any other expenses incurred by the Special Servicer on behalf of each Trust,
including costs and expenses incurred by the Special Servicer in establishing and maintaining the
FMER Collection Account; provided that the tees and expenses of Subservicers with respect to
collections on Defaulted Loans shall be paid from such collections prior to remittance to such
FMER Collection Account, us described in Section 2(B)(x) and (xiii) above. The reimbursement
described in this Section 5(B) with respect to Social Services Ibr Delinquent Loans (but not




         "1
                                                     4-
with respect to Early Awareness Services for Student. Loans or with respect to Special Services
for Defaulted. Loans') shall not exceed the dollar amount Listed for each Trust on Schedule B,
attached hereto, in the aggregate per calendar month per respective Trust (the -'Monthly
Reimbursement Limit"!.      The reimbursement described in this Section 5(B) with respect to
Special Services for Early Awareness Services for Student Loans shall not exceed the dollar
amount listed for each Trust on Schedule C, attached hereto, in the aggregate for each such Trust
until its respective Indenture is discharged.


       C.      The Administrator of each Trust may (and shall, at the direction of the Back-Up
Special Servicer if it shall bo acting as Special Servicer) arrange direct payments of the Servicing
Fee from cacti Trust to the Subservicers by delivering written instructions to the Indenture
Trustee to make such payments, as the same may be calculated, apportioned and charged to each
of the Trusts by the Administrator based on Etc expenses of the Subservicers relating to the
Trust's private student loan portfolio. The payment of the Servicing Fee payable by each Trust
shall be solely an obligation of such Trust, payable in accordance with the indentures, arid none
of the parries hereto, including the Back-Dp Special Servicer in such capacity or in its capacity
as successor Special Servicer, or any of the Trusts shall be liable to any Snhscrvlcer for any
amounts owed by FMER pursuant to its arrangements with Subservicers except as provided in
Sections 5(A) and (B) hereof to the extent funds are reimbursed by the Trusts.

        Section 6.     Term of Agreement; Resignation and Removal of Special Servicer .

        A.     This Agreement shall, continue in force with respect to each Trust until the
dissolution of such Trust and the- payment in full of the Notes under the related indenture, upon
which event tins Agreement snail automatically terminate with respect to that Trust. The Back
Up Special Servicer's duties and ohli gallons hereunder (hi eluding in its capacity as successor
Special Servicer, if applicable) and hi tight to receive compensation as provided in Section 8(F)
shall terminate upon the payment in lull of the Notes under the related Indenture.


        B,     Subject to Section 6(E) of this Agreement, the Special Servicer may resign its
duties hereunder by providing the Trusts, the Administrator, the Back-Up Special Servicer and
the Indenture Trustee with at least 1.0 days' prior written notice.

        C.      [RESERVED]


        D.      Subject to Section 6(E) of tills Agreement, the Indenture Trustee shall remove the
Special Servicer by delivering to the Special Servicer written notice of termination if any of the
following events shall occur:

                0)      The Special Servicer shall default ha the performance of any of its duties
                       under this Agreement and. after written notice of such default, shall not
                        cure such default within forty -five days (or such longer period as shall be
                        reasonably satisfactory to the Indenture Trustee);


                (ii)    A court having jurisdiction in She premises shall enter a decree or order for
                        relief, and. such decree or order shall not have beer, vacated within 60
                        days, with rc street to any involuntary7 case commenced again si: the Special
                        Servicer under any applicable bankruptcy, insolvency or other similar law



IMJMH J
                                                   5
                      now or hereafter in effect or shall appoint a receiver, liquidator, assignee,
                      ctiNt.od.ian, trustee, sequestrator or similar official for tits Special Servicer
                       or any .substantial part of its property or order the winding-up or
                       liquidation of its affairs;


              (iifi    The Special Servicer shall commence a voluntary case under any
                       applicable bankruptcy, insolvency or other similar law now or hereafter in
                       effect, shall consent to the entry of un order for relief in an involuntary
                       case under any such Jaw, or shall consent to the appointment of a receiver,
                       liquidator, assignee, trustee, custodian, sequestrator or similar official for
                       it or any substantial part of its property, shall consent to the taking of
                       possession by any such official of any substantial pari of its property, shall
                       make any general assignment for the benefit of its creditors or shall fail
                       generally to pay hs debts as they become due; or

               (TV)    Either: (a) The First Marbiehead Corporation fTMC") no longer has
                       sufficient assets- to pay debts as they coinc due in the ordinary course of
                       FMC "s business or (b)            KMC reports in its cortsoHoated      financial
                      ' statements cash, cash equivalents, investments and federal funds sold, in
                       the aggregate, of less than S30 million at the end of." any fiscal quarter.

               The Special Servicer agrees that if any of the events specified in clauses (in, (Hi)
or (iv) of this Section shall occur, it shall give written notice thereof to the Owner Trustee, the
Back-Up Special Servicer, each of the Raring Agencies and the Indenture Trustee within two
Business Days after the happening of such event Concurrently with the giving of such notice as
provided above (and in any event no later than five (5) Business Days after receipt of notice of
termination), the Special Servicer shall (1) notify NCO {or, if applicable, such other Sub servicer
or Subserv leers under such agreements with Subservicers as may then be in effect) of its removal
(and provide the Back -Up Special Servicer with a copy of such notice), and. (ti) cause the
Servicers to provide to NCO (or such other Subservkor or S ubservicers) such data files,
information and access to Servicer's systems as may be required by the NCO Agreement {or
successor agreements) or as may be necessary nr desirable for NCO (or such Subserviccr or
Subsetvicersi to perform under the NCO Agreement (or such other agreements with Subset"vjeers
as may then be in effect).


        E.      No resignation or removal of the Special Servicer pursuant to this Section shah be
effective until a successor Special Servicer (which Servicer, if other than the Back-Up Special
Servicer shall be reasonably acceptable to the Indenture Trustee) shall have agreed in writing to
be bound by the terms of this Agreement in the same manner as the Special Servicer is bound
hereunder, subject, with respect to the Back-Up Special Servicer, the terms of this Agreement.
The appointment of any successor Special Servicer (other than the Back-Up Special Servicer)
shalL be effective only after each Rating Agency shaij have been given, lb days' prior notice of
such proposed appointment and each Rating Agency other than Fitch Ratings (Fitch, fee.) shall
have declared in writing that such appointment will not result in a reduction ox withdrawal of die
then-current rating of the Notes,




(FCCe^lM J
                                                     6
             Section 7.Aciiun xtpoit Termination, Resignation or Removal. Promptly upon the
effective date of termination of this Agreement pursuant to Section 6(A) of this Agreement or the
resignation or removal of the Special Servicer pursuant to Section 6 of this Agreement the
Special Servicer shall be entitled to be paid all fees and reimbursable expenses accruing to il to
the date of such termination, resignation or removal. The Special Servicer shall forthwith upon
such termination pursuant to Section 6 of this Agreement deliver to the Trusts as appropriate, ail
property and documents of or rehiring to the Student Loans then in the custody of the Special
Servicer pursuant to this Agreement. In. the event of the resignation or removal of the Special
Servicer pursuant to Section 6 of this Agreement, the Special Servicer, for a period of not leas
than 1 20 days following notice of such resignation or removal, shall cooperate with the Trusts
and die Back -Up Special Servicer and take all reasonable steps requested m assist the Trusts and.
Back-Dp Special Servicer in making an orderly transfer of the duties of the Special Servicer to
the Back- Up Special Servicer or other successor Special Servicer, as applicable.

              Section 8        Back-lip Soecial Servicer.


              A.        In the event of the rerigmiiion or removal of the Special Servicer pursuant to
Section 6 of this Agreement, the Back-Up Special Servicer shall become the Special Servicer
and shall assume the rights, duties and obligations of the Special Servicer to the extern expressly
required to be assumed and performed by the Back-Up Special Servicer under this Agreement;
provided that the Back-Up Special Servicer shall not under any circumstances he responsible for
any representations and warranties made by FMER as the Special Servicer, or for any payment
and indemnity obligations of FMER as the Special Servicer under this Agreement, or for any
liability incurred by FMER as the Special Servicer prior to the date of the assumption by the
Back-Up Special Servicer of the obligations of the Special Servicer under this Agreement or for
any obligation to pay the fees and expenses of any Subservicer (except to the extent it receives
funds from the Trusts for such, purposes). In addition, nothing hi this Agreement shall be
construed to require or permit the Back-Up Special Servicer (in its capacity as Special Servicer
or otherwise) to undertake direct collection or enforcement activities including, without
limitation, Early Awareness Services, with respect io consumer borrowers or other consumer
obligors. Notwithstanding any term hereof or elsewhere to the contrary , the Buck- Up Special
Serried (in its capacity as Special Servicer or otherwise) shall have no liability hereunder or
 otherwise in the event that it 13 unable to engage one or more- Subserviccm, upon reasonably
 acceptable terms and conditions (including compensation) and in accotdan.ce with the applicable
 terms and requirements of this Agreement, to perform Early Awareness Services, enforcement,
 collection and servicing of Delinquent Loans and Defaulted Loans; so long as the Back-Up
 Special Servicer shaii have taken commercially reasonable efforts to engage one or more
 Subsetvicers 1° perform such Special Services, Notwithstanding the foregoing, die Back-Up
 Special Servicer, if it is unwilling or unable to so act, may designate a. successor Special Servicer
 under this Agreement, subject to the satisfaction of die conditions set forth in Sections 6(E)
 hereo f.


                   B.   In the event thai the Special Servicer resigns or is removed as Special Servicer
 and the Bad; -Up Special Servicer begins pe.rtbmi.ing Special             Servicer U duties as Special
 Servicer under this Agreement, the Back-Up Special Servicer shall be compensated as the
 Special Servicer in accordance with this Agreement. Upon assuming the duties of Special
 Servicer pursuant to this Section 8, except as otherwise provided herein, the Back-Up Special



 {1*00239*5 .4 '                                            -7
Servicer will be subject to all of the terms and conditions of this Agreement as "Special
Servicer' insofar as such terms and conditions apply to the Back-Up Special Servicers duties as
set forth above. Without limiting the foregoing, in the performance or non-performance of its
duties contemplated by this Section 8, the Back-Up Special Servicer (in. its capacity as Special
Servicer or otherwise) shall be subject to the same standard of care as the Special Servicer and
shall be entitled to the same rights., privileges, protections, immunities and benefits given, to the
Special Servicer hereunder. The Back-Up Special Servicer as successor Special Servicer may
employ and act through agents, attorneys and independent contractors and shall not be
responsible or accountable for performance of such agents and independent contractors
appointed by it with due care. In carrying out the duties or obligations of the Special Servicer
under this Agreement, the Back-Up Special Servicer may enter into transactions or otherwise deal
with any of its Affiliates, in no event will the Back-Up Special Servicer be responsible for the
obligations of the Special Servicer (or any Servicer or Sub servicer) or be responsible for any
actions, omissions or malfeasance of the Special Servicer under this Agreement prior to the
assumption by the Back-Up Special Servicer of the obligations of the Special Servicer (or any
Servicer or Subvervicer) under this Agreement or any agreement with a Servicer or Subservicer.
The Back-Up Special Servicer (in such capacity and in its capacity as successor Special Servicer)
shall not be liable for any errors contained in any reports, certificate or other data or document
delivered to the Back-Up Special Servicer (in such capacity and in its capacity as successor
Special Servicer) hereunder or on which it must rely in order to perform its obligations hereunder
(including in its capacity' as Special Servicer), In no event shall the Back-Up Special Servicer
have any responsibility to monitor, supervise, verify or administer the performance of the Special
Servicer or any Servicer or Subservicer, prior to the date it assumes the duties of tire Special
Servicer. The Back-Up Special Servicer (including in its capacity as successor Special Servicer,
if applicable) undertakes to perform only such duties and obligations as are specifically set forth
 in this Agreement, it being expressly understood by all parties hereto that there are no implied
 duties or obligations of the Back-Up Special Servicer hereunder. In no event will the Back-Up
 Special Servicer (including in its capacity as successor Special Servicer) be liable for any
 indirect damages, lost profits, special, punitive, or consequential damages which arise out of or
 in connection with the sendees contemplated by this Agreement even if the Back-Up Special
 Servicer lias been informed of the possibility of such damages. If the- Back-Up Special Servicer
 (including in its capacity as successor Special Servicer) is prevented from fulfilling its
 obligations hereunder as a result of government actions, regulations, fires, strikes, accidents
 causing a material disruption in the operations of the Back-Up Special Servicer, acts of god or
 other causes beyond its control, its obligations shall be suspended for a reasonable time during
 which such conditions exist.

          C.     It) order to facilitate the performance of the Back-Up Special Servicer's dirties
 under this Agreement, for a period of not less than 120 days following the resignation or removal
 of the Special Servicer pursuant to Section 6 of this Agreement the Special Servicer will provide
 lo the Back-Up Special Servicer reasonable access, during normal business hours and upon
 reasonable prior notice, to all files, systems and employees of the Special Servicer then used in
 the provision of the Special Sendees. Without limiting the generality of the foregoing, the
 Special Servicer agrees to cooperate with the Back-Up Special Servicer (or its designee) to
 facilitate the orderly transfer of its duties under this Agreement, including without limitation,
 notifying the Servicers, Subservjcers, the Custodians, their collection, agents and other
 appropriate parties of the transfer of the Special Servicer function and providing (or causing the


  frKQWjH ;
                                                    8
Servicers, Subservicers and/or Custodians, as applicable, vo provide) the Back-Up Special
Servicer with, all documents and records in electronic or other form reasonably requested by the
Back- Up Special Servicer to enable (be Back -Up Special Servicer or its designee to assume (be
Special Servicers functions under this Agreement (including without limitation such information
relating to Delinquent Loans and Defaulted Loans) and shall transfer (and cause any collection
agent to transfer) to the Indenture Trustee for deposit into the Collection Account for the benefit
of each Trust net collections received by it with respect to the Defaulted Loans.

            D.       In the event that (he Back-Up Special Servicer begins performing the Special
Servicer's duties, it shall he authorized to accept and rely on all of the accounting, records

(including computer records} and work of the Special Servicer, any Servicer or any Subsemcer
(collectively, foe "'Predecessor Work Product"') without any audit or other examination thereof)
and it shall have no duty, responsibility, obligation or liability tor the acts and omissions of the
Special Servicer or of a Servicer or Subsetvicets. tf any error, inaccuracy, omisEtun or incorrect
or non-standard practice or procedure (collectively, "'Errors") exist in any Predecessor Work
Product and such Errors make it materially more difficult to service or should cause or materially
contribute to the successor Special Servicer making or continuing any Errors (collectively,
'•'Continued Errors"), the Back-Up Special Servicer as successor Special Servicer or otherwise
shall have no duty, responsibility, obligation or liability for such Continued Errors; provided that
the Back- Up Special Servicer agrees to use its commercially reasonable efforts to prevent further
Continued Errors. In foe event that tire Back-Up Special Servicer upon succeeding to the Special
Servicer becomes aware of Errors or Continued Errors, it shall use commercially reasonable
efforts to reconstruct and reconcile such data in order to correct such Errors and Continued
Errors and to prevent future Continued Errors. In performing the obligations of the Special
Servicer under (his Agreement, the Back-Up Special Servicer in Its capacity as successor Special
Servicer, shall be entitled to rely conclusively on the reports and other information which it may
receive from a Servicer or Subservicer, including as to the accuracy and completeness thereof,
and shall not be required to reconcile such information nor shall it be required to otherwise
supervise or monitor the performance of such Servicers or Sub servicers. The Back-Up Special
Servicer (including in its capacity as Special Servicer) shall have no liability for the acts or
omissions of any such Servicer or Subservicer in performing its obligations under the applicable
Servicing Agreement.

                E,   Subject to the foregoing, the Back-Up Special Servicer will be required to begin
performing its duties as successor Special Servicer under this Agreement within TO days of
receiving notice of the resignation or removal of FMER as Special                Servicer under this
Agreement (or, if later, (he effective date of the resignation or removal), Administrator shall be
responsible for and hereby covenants to provide such notice promptly upon such resignation or
removal of FMER as Special Servicer. Out of pocket costs and expenses (including the fees of
its counsel and agents) incurred by the Back -Up Special Servicer in connection with the
transition of services hereunder during the 120 day period following notice of foe resignation or
removal of FMER as Special Servicer {including without limitation any costs and expenses
 associated with any Subservicer engagement described in Section 8G below) shall be borne by
 FMER.. To the extent that such expenses ate not paid by FMER (bur without limiting or
 discharging its liability therefor), such expenses shall be paid by EMUS, as Administrator who
 may seek reimbursement from the Trusts (and to the extent not paid by the Administrator, such
 expenses shall be reimbursed to the Back-lJp Special Servicer by the Trusts first, as a Servicer



 ttOEL3">S -1
                                                     9
expense up to the Monthly Reimbursement Limit, with any remaining amounts for a Distribution
Date payable as indemnities, fees and expenses of the Servicer after the payment on such date of
the principal and interest due on the biotas on such Distribution Date), such reimbursement by
the Trusts to be apportioned hi accordance with the respective Pool Balance of Student Loans
owned by each Trust as of the resignation or removal of FMER.

       T.      As compensation     for the   performance    of the   Back- Lip   Special   Servicers
obligations under this Agreement, the Back-Up Special Servicer shall be entitled to a monthly
fee of Si,000 per Trust payable by the Trusts 011 each Distribution Date as a Servicing Fee
pursuant to the terms of each Indenture, until such time as the Back-lip Speck! Servicer cither
begins performing the duties of the Special Servicer under tins Agreement, or otherwise ceases to
be the Back-Up Special Servicer.

       Q.      The initial Special Servicer hereby represents- and warrants that the Default
Prevention and Collection Services      Agreement, daled as of March 1.          2i>09 (the "NCO
Agreement*'), between the Special Servicer and NCO Financial Systems, Inc. R'NCO") (attached
hereto at Exhibit IT) is in full force and effect; and the initial Special Servicer hereby covenants
and agrees with the Back-kip Special Servicer thai the initial Special Servicer shall at all times
.maintain in full force (i) the NCO Agreement, and the engagement of NCO thereunder as
Subservicer, or (ii) one or mere other agreements upon terms reasonably acceptable to the Back
up Special Servicer, with a Subservicer or Suhserviceia reasonably acceptable to the Rack -Up
Special Servicer and capable of performing the obligations of a. Subservicer as contemplated by
this Agreement.   Without limiting or discharging aiiy other liability or obligation the Special
Servicer may have hereunder or otherwise in respect thereof, the initial Special Servicer hereby
expressly agrees to indemnify and hold harmless the Sack-Up Special Servicer for and from any
end all losses, liabilities, damages, costs and expenses (including reasonable attorney's fees) that
may be suffered, incurred or paid by tine Back-Up Special Servicer as a result of. or arising from,
any breach on the part of the Special Servicer of the representations, warranties, covenants or
agreements set forth in tire preceding sentence, including without limitation any cost associated
with the engagement by the Back-Up Special Servicer of one or more acceptable Sub servicers
necessitated thereby. FMER. shall give 10 days' prior notice to the Back-Up Special Servicer of
any amendment, modification or waiver relating to the NCO Agreement (or such other
agreement or agreements contemplated in subclause (ii) above), which notice shall be
accompanied by the form of the proposed amendment, modification, waiver or agreement or
agreements, as applicable.

        Section 9.     Regresentathms and Warranties -

        A.     The Special Servicer hereby makes the following representations and warranties
to each of the Trusts and to the Back-Up Special Servicer:

                (j)    Organization and Good Standing. The Special Servicer is an entity duly
                       organized, validly existing, and in good standing under the laws of its state
                       of incorporation or formation or the laws of the United States, and is in
                       compliance with me laws of each state m which any property is located to
                       the extent necessary to perform its obligations hereunder.




                                                  10
                (li)     No Violation. Neither the execution and delivery by the Special Servicer
                         of this Agreement, nor the consummation by it of the transactions
                         contemplated hereby, nor the performance of and compliance by the
                         Special Servicer with the provisions hereof, will conflict with or result in a
                         breach or violation of, or constitute a default (or an event which, with
                         notice or the lapse of time, or both, would constitute a default) under, the-
                         organizational documents (its articles of incorporation or charier or by
                         laws) of the Special Servicer, any of the provisions of any judgment,
                         decree, demand, or order of any federal, state, or local court binding on the
                         Special Servicer, or any of the provisions of any indenture, mortgage,
                         contract, instrument, or other document to which the Special Servicer is a
                         party or by which it is bound, or result in the creation ur imposition of any
                         lien, charge, or encumbrance upon any of its properties pursuant to the
                         terms of any indenture, mortgage, contract, instrument, or other document.
                         Neither the execution and delivery by the Special Semcer of this
                         Agreement, nor the consummation by it of the transactions contemplated
                         hereby, nor the performance of and compliance by the Special Servicer
                         with the provisions hereof, will, to its knowledge, result in a breach of any
                         law, rule or regulation of any federal, stale or local governmental or
                         regulatory7 authority binding 011 the Special Servicer. The Special Servicer
                         is not otherwise in violation of any law. rule, regulation, judgment, decree,
                         demand, or order (of any federal, state or local governmental or regulatory
                         authority or court), which violation, in the Special Servicer's good faith
                         and reasonable judgment, is likely to affect materially and adversely either
                          its ability to perform its obligations hereunder, or the financial condition
                          of the Special Servicer.


                 (iii)    Authorization and Enforceability.       The execution and delivery7 by the
                          Special Servicer of this Agreement, the consummation of the transactions
                          contemplated hereby, and the performance and compliance by the Special
                          Servicer with the terms hereof aire within the powers of the Special
                          Servicer, and have been duly authorized by all necessary action on the part
                          of the Special Servicer, All organizational resolutions and consents
                          necessary for the Special Servicer to enter into and consummate all
                          transactions contemplated hereby have been obtained. This Agreement has
                          been duly executed and delivered by the Special Servicer and constitutes
                          the legal, valid and binding obligation of the Special Servicer, enforceable
                          against it in accordance with its terms, subject to applicable bankruptcy,
                          insolvency, reorganization, moratorium., and other similar laws affecting
                          creditors' rights generally, and to general principles of equity, regardless
                          of whether such enforcement is considered in a proceeding in equity or at
                          law. The Special Servicer has not failed to obtain any consent, approval,
                          authorization, or order of, or failed to cause any registration or
                          qualification with, any court or regulatory authority or other governmental
                          body having jurisdiction        over tire   Special   Servicer, which consent,
                          approval, authorization, order, registration, or qualification is required for,
                          and the absence of which would materially adversely affect, the legal and



JF(KX!3«5.< J
                                                     11
                      valid execution., delivery, and performance of this Agreement by the
                      Special Servicer.

              Civ)    Approvals and Permits.      The Special Servicer possesses such certificates,
                      authorizations, licenses, and permits issued by the appropriate state,
                      federal and foreign regulatory agencies or bodies necessary to conduct tire
                      business now operated by it, and it has not received any notice of
                      proceedings relating to the revocation or modification of any such
                      certificate, authorization, or permit which, singly or in the aggregate, if the
                      subject of an unfavorable decision, ruling, or finding, would materially
                      and adversely affect the ability of the Special Servicer to perform its
                      obligations hereunder.

               (v)    No Litigation.      No litigation is pending or, to the best of the Special
                      Servicer's knowledge, threatened against it, which, if determined
                      adversely to the Special Servicer would prohibit the Special Servicer from
                      entering into this Agreement or, in the good faith and reasonable judgment
                      of the Special Servicer, is likely to materially and adversely affect either
                      its ability to perform its obligations hereunder or the financial condition of
                       the Special Servicer.

       B.      The Back-Up Special Servicer hereby makes the following representations and
warranties to each of the Trusts and to the Special Servicer:


               (i>     Organization and Good Standing,          The Back-Up Special Servicer is ail
                       entity duly organized, validly existing, and in good standing under the
                       laws of its state of incorporation or formation or the laws of the United
                       States, and is in compliance with the laws of each state in which any
                       property is located to the extent necessary to perform its obligations
                       hereunder.


               (u)     No Violation.   Neither the execution and delivery by the Back -Up Special
                       Servicer of this Agreement, nor the consummation by it of the transactions
                       contemplated hereby, nor the performance of and compliance by She Back
                       up Special Servicer with the provisions hereof, will conflict with or result
                       in a breach or violation of, or constitute a default for an event which, with
                       notice or the lapse of time, or both, would constitute a default) under, the
                       organizational documents (its articles of incorporation or charter or by
                       laws) of the Book-lip Special Servicer, any of the provisions of any
                       judgment, decree, demand, or order of any federal, state, or local court
                        binding on the Back -Up Special Servicer, or any of the provisions of any
                       indenture, mortgage, contract, instrument, or other document to which the
                       Back-Up Special Servicer is a party or bj1" which it is bound, or result in
                       the creation or imposition of any lien, charge, or encumbrance upon any of
                       its properties pursuant to the terms of any indenture, mortgage, contract,
                       instrument, or other document Neither the execution and delivery by the
                       Back-Up Special Servicer of this Agreement, nor the consummation by it




                                                  12
                      of the transactions contemplated hereby, nor the performance of and
                      compliance by the Back-Up Special Servicer with the provisions hereof,
                      will, to its knowledge, result in a breach of any law, role or regulation of
                      any federal, slate or local governmental or regulatory authority binding on
                      the Back-Up Special Servicer, 'llie Back-Up Special Servicer is not
                      otherwise in violation of any law, rule, regulation, judgment, decree,
                      demand, or order ( of any federal, state or local governmental or regulatory
                      authority or court), which violation, in the Back-Up Special Servicer's
                       good faith and reasonable judgment, is likely to affect materially and
                      adversely either its ability to perform its obligations hereunder, or the
                      financial condition of the Back-Up Special Servicer.

              (ill)   Authorization and Enforceability.  The execution and. delivery by the
                      Back- Up Special Servicer of this Agreement, tire consummation of the
                      transactions contemplated hereby, and the performance and compliance by
                      the Buck-Up Special Servicer with the terms hereof are within the powers
                      of the Back-Up Special Servicer, and have been duly authorized by all
                      necessary action on the part of the Back-Up Special Servicer. All
                      organizational resolutions and consents accessary for the Back-Up Special
                      Servicer to enter inio and consummate all transactions contemplated
                      hereby have been obtained. This Agreement has been duly executed and
                      delivered by the Back-Up Special Servicer and constitutes the legal, valid
                      and. binding obligation of the Back-Up Special. Servicer, enforceable-
                      against it in accordance with its terms, subject to applicable bankruptcy,
                      insolvency, reorganization, moratorium, and other similar laws affecting
                      creditors' rights generally, and to general principles of equity, regardless
                      of whether such enforcement is considered in a proceeding in equity or at
                       law. The Back-lip Special Servicer has not failed to obtain any consent,
                       approval, authorization, or order of, or failed to cause any registration or
                       qualification with, any court or regulatory authority or other governmental
                       body   having   jurisdiction over the   Back-Lip   Special   Servicer, which

                       consent, approval, authorization, order, registration, or qualification is
                       required for, and the absence of which would material I y adversely affect
                       the legal and valid execution, delivery, and performance of this Agreement
                       by the Back -Up Special Servicer.

               (iv)                     Permits.   Tire Back-Up Special Servicer possesses such
                       certificates, authorizations, licenses, and permits issued by the appropriate
                       state, federal, and foreign regulatory agencies or bodies necessary to
                       conduct the business now operated by it and it has not received any notice
                       of proceedings relating to the revocation or modification of any such
                       certificate, authorization, or permit which, singly or in the aggregate, if the
                       subject of an unfavorable decision, ruling, or finding, would materially
                        and adversely affect The ability of the Back-Up Special Servicer to
                        perform its obligations hereunder.




(PCKJSIS4 s
                                                   13
                       (v)      No Litigation.     No litigation is pending or, to the best of the Back-hp
                                Special Servicer's knowledge, threatened against it, which, if determined
                                adversely to the Back-'Up Special Servicer would prohibit the Back-hp
                                Special Servicer from entering into this Agreement or, in the good faith
                                and reasonable judgment of the Back-Up Special Servicer, is likely to
                                materially and adversely affect either its ability to perform its obligations
                                hereunder or the financial condition of the Baek-Up Special Servicer,

              Section 10,       Indemnification,    The Special Servicer will indemnity each of the Trusts,
tire Owner Trustee, the Back-hp Special Servicer (including in its capacity" as Special Servicer)
and the Indenture 'Trustee and their officer, directors, employees and agents for, and hold them
harmless against, any losses, liability or expense, including reasonable attorneys' fees and
expenses, incurred in the absence of willful misconduct, negligence or bad faith on the part of the
Trusts, the Owner Trustee, the Back-Up Special Servicer or the Indenture Trustee (as applicable)
and their agents, arising out of the willful misconduct, negligence or bad faith of the Special
Servicer (or its agents) in the performance of the Special Servicer's duties contemplated by this
Agreement; provided that neither the Special Servicer nor any of its directors, officers,
employees or agents shall be liable for any action taken or for refraining from the taking of any
action pursuant to instructions or directions from the Administrator or the Indenture Trustee or in
accordance with this Agreement and provided further however that the Back-Up Special Servicer
(in its capacity as successor Special Servicer) shall only be responsible for any such loss or
expense to the extent such are determined tu be proximately caused by its own gross negligence
or willful misconduct. To the extent any indemnification amounts are not paid by the Special
Servicer, such amounts shall be paid by cadi Trust (to the extent permitted under the applicable
Indenturc as indemnities, fees and expenses of the Servicer paid after the payment of principal
and interest) in accordance with the respective Pool Balance of Student Loans then owned by
each Trust.

              Section 1 i ,     Records: Inspection.     The Special   Servicer shall maintain appropriate
books of account and records relating to services performed hereunder, which books of account
and records shall be accessible for inspection by the Indenture Trustee at any Lime during normal
business hours.              The Special Semoer hereby grants tire Back -Up Special Servicer and the
Indenture Trustee the right for so long as any of the Notes remain outstanding, to perform
ongoing due diligence review of the Special Servicer's activities hereunder; provided that, such
due diligence be conducted in a reasonable maimer, convenient to the Special Servicer and the
Indentwe Trustee.             All expenses associated with the performance of the due diligence review
shall be paid by the Trusts and shall be subject to the Monthly Reimbursement Limit described in
Section 5(B).


              Section 12.       Reporting: Adi Iitional Information to be Furnished . On the lentil Business
Day after the end of each calendar month, the Special Servicer shall furnish the Back- Up Special
Servicer and the Administrator on behalf of the Trusts, an electronically transferred data file
containing a monthly collection report regarding the Delinquent Loans or Defaulted Loans in a
form satisfactory to the Administrator. On the tenth Business Day alter the end of each calendar
month, the Special Servicer shall furnish the Administrator on behalf of tire Trusts and the Back
Up Special Servicer an electronically transferred data file containing recovery data for Defaulted
Loan owned by each respective Trust and other information as required by Regulation ALL each




nxojaii i )
                                                          14
for investor reporting purposes,   The Special Servicer shall furnish to the Administrator on
behalf of the Trusts and the Back-Up Special Servicer from time to time such additional
information regarding the Student Loans, including Delinquent Loans or Defaulted Loans, as the
Administrator on behalf of the Trusts or the Sack-Up Special Servicer shall reasonably request.

             Section 13.   Sub servicing   Agreements.    The   Special   Servicer   will   cause   each
sub servicing agreement with a Siibservicer to contain provisions consistent with this Agreement,
including provisions requiring the applicable Subservicer to maintain adequate records and
procedures with respect to a Student Loan and its performance. Each subservicing agreement
shall be terminable by the Special Servicer (including for the avoidance of doubt, the Back-Up
Special Servicer acting as successor Special Servicer) upon thirty days written notice, and shall
provide that any .successor to the Special Servicer shall succeed to the Special Servicer
(hereunder. The Special Servicer shall promptly provide lite Back-Up Special Servicer copies of
all existing subservicing agreements with a Subservicer, including the NCO Agreement, and any
additionui subservicing agreements between the Special Servicer and S ubservieers or any
amendments to existing subservicing agreements with a Subservicer entered info after the date of
this Agreement.

       Section 14.   Regulation AB.     Or) or before September 15 of each calendar year
beginning in TOOfo the Special Servicer shall deliver to the Administrator any reports, servicer
compliance statements and attestations as may be required pursuant to the terms of any
Indenture, In the event the Special Servicer or the Back-Up Special Servicer is required to
deliver to the Administrator the documents described in this Section 14, the costs associated with
delivering such reports, including tbe fees and expenses of a registered public accounting firm,
shall be borne by the Administrator and reimbursed by the Trusts as a Servicer expense:
provided however that the obligation of the Special Servicer or of the Back-Up Special Servicer
as successor Special Servicer to deliver any such reports shall terminate if such report arc no
longer required by Regulation AB.

        Section 15.    Security Interest. Each of the Truths hereby Grants to the indenture
Trustee as of the dale hereof, all of the- Trust's right, title and interest in and to this Agreement
and all present and future claims, demands, causes and choc res in action in respect of this
Agreement and all payments on or under and all proceeds of every kind and nature whatsoever in
respect of this Agreement. The foregoing Grant, is made in trust to secure the payment of
principal of and/or interest on, as applicable, and any other amounts owing in respect of. the
Notes, all as provided in the Indentures, The Indenture Trustee, as Indenture Trustee on behalf
of the holders of the Notes, acknowledges such Grant, and accepts the Grant in accordance with
 (he provisions of the Indentures.

         Section 16.     Amendments. This Agreement may he amended from time to time by the
 parties hereto, including amendment of Schedule A and Schedule B. attached hereto, to add
 additional trusts, provided that an3: amendment must he accompanied by the written consent of
 the Administrator and upon satisfying the Rating Agency Condition.

        Section 1 7.    independence of the Special Servicer. For all purposes of litis; Agreement,
 the Special Servicer shall be an independent contractor arid shall not be subject to She supervision
 of the Trusts with respect to tire manner in which it accomplishes the performance of its



 £FCUaJ93.5 4 '(
                                                     15
obligations hereunder. Unless expressly authorized by the Trusts, the Special Servicer shall have
no authority to act tor or represent the Trusts, respectively, in any way other than as specified
herc-undcr and shall not otherwise he deemed an agent of the Trusts.


            Section 18.     No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Special Servicer or Back-Up Special Servicer and any of the Trusts as members of any
partnership, joint venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on ant' of them, or (iii) shall be
deemed to confer on any of them any express, implied, or apparent authority to incur any
obligation or liability on behalf of the others.

            Section 19.     Other Activities of the Special Servicer. Nothing herein shall prevent the
Special Servicer or Back-Up Special Servicer or their              Affiliates from engaging in other
businesses or, in its or their sole discretion, from acting in a similar capacity as servicer for any
other person or entity even though such person or entity may engage in business activities similar
to those of the Trusts.

       Section 20.     Notices. Any notice, report or other communication given hereunder shall
be in writing and addressed as follows:

            If to the Special Servicer, to:

                            The First Marblehcad Corporation
                            The Prudential Tower
                            SOU Boylsion Street - 3A1h Floor
                            Boston, MA 02 1 99-8157
                            Attention: Corporate Law Department


            If to the Back-Up Special Servicer, to:

                            U.S. Bank National Association
                            Corporate Trust - Structured Finance
                            One Federal Street. Third Floor
                            Boston, Massachusetts 021 10
                            Attention: David Duclos
                            Phone: <5 1 7-603-6409
                            Fax: 617-603-6638

                            U.S. Bat sk National Association
                            a'o U.S. Bank. Portfolio Services
                            1310 Madrid, Suite 103
                            Marshall, Minnesota 56258
                            Attention: Joe Andries
                            Phone: 507-532-7129
                            Fax:     866-806-0755




{F0023SSi.« !
                                                      16
           If to the Trusts or the Indenture Trustee, to:

                           The address set forth in tire applicable Indenture


                           With, a copy to:

                           First Marbiehcad Data Services, Inc.
                           The Prudential Tower
                           800 Boylston Street - 34lh Floor
                           Boston,' MA02N9-8I57
                           Attention: Ms. Rosalyn Boneventure


Or to such other address as any party shall have provided to the other parties in writing.               Any
notice required to be in writing hereunder shall be deemed given if such notice is mailed by
certilled mail, postage prepaid, sent by overnight courier for nen-dav denvery or hand-delivered
to the address of such party as provided above,


           Section 21.     Notice- to Noteholders. Promptly upon execution of this Agreement, but in
any event no later than 30 days following execution hereof the Special Servicer shall deliver to
the Indenture Trustee of each of the Trusts an executed copy of this Agreement along with a
form of notice to each Noteholder to he distributed to each Noteholder by the Indenture Trustee
in accordance with Article XI of each Indenture to the effect that the respective Trust has entered
into this Agreement and has appointed FMER as Special. Servicer and each Noteholder' can
request a copy of the Agreement by contacting the Indenture Trustee.

           Section 22.     Miscellaneous.


           A.      Successors and Assigns.      Ibis Agreement may not be assigned by the Special
Servicer unless .such assignment is previously consented to tit writing by the Indenture Trustee,
and the Rack -Up Special Servicer and unless each. Rating, Agency, after having been given 10
days' prior notice of such assignment, shall have declared in writing that such assignment will
not result iu a reduction or withdrawal of the then-current rating of the Notes or Certificates. An
assignment with such consent and satisfaction, if accepted by the assignee, shall bind the
assignee hereunder         in the   same manner      as     the   Spcciai   Servicer   is   bound   hereunder.
Notwithstanding the- foregoing, this Agreement may be assigned by the Special Servicer, without
The content of the Indenture Trustee or the Back-Up Special Servicer either (i) to a corporation or
other organization thai is a successor (by merger, consolidation or purchase of assets) to the
Special Servicer or f ii) to Union Federal Savings Bank or any of its subs i diaries; provided that
such successor organization executes and delivers to the Indenture Trustee and the other parties
hereto an agreement in which such corporation or other organization agrees to be bound
hereunder in the same manner as the Special Servicer is bound Itemunder.                       Subject to the
foregoing, this Agreement shall bind any such permitted successors or assigns of the parties
hereto.

           B.      Governing Ifaw.       This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without, giving effect to conflicts of laws
provisions thereof (other than Section 5-1401 of die New York General Obligations Law).




nWIJ3M J
                                                      17
       C.      Headings-    The section headings hereof have been inserted for convenience of
reference only and shall not be construed, to affect the meaning, construction or effect of this
Agreement.


       D.      Co miternails.   This Agreement may be executed in counterparts, cacti of which
when so executed shah together constitute but' one and the same agreement.

       E.      Severability. Any provision of this Agreement thai is prohibited or unenforceable
in any jurisdiction shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.


       F.      Limitation, of Liability of Owner Trustee.      'Notwithstanding anything contained
herein to the contrary, this instrument has been executed by Wilmington. Trust Company, not in
its individual capacity but solely in its. capacity as Owner Trustee of each of the Trusts, and in no
event shall Wilmington Trust Company in its individual capacity or any beneficial owner of the
Trusts have any liability for the representations, warranties, covenants, agreements or other
obligations of the Trusts hereunder, as lo all of which recourse shall be had solely to the assets of
the Trusts, l or al 1 purposes of this Agreement, in the performance of any duties or obligations of
the Trusts hereunder, the Owner Trustee shall be subject, to, arid entitled to the benefits of the
terms and provisions of Articles VUL IX and X of the each Trust Agreement of the Trusts.

        G.      Third Party Beneficiary.    The parties hereto acknowledge that the Noteholders.
Certificateholders and the indenture Trustee arc express third party beneficiaries hereof and arc
entitled to enforce their respective rights hereunder as if actually parties hereto.

        H.      No Petition.    The parties hereto will not at arty time institute against the Trusts
any bankruptcy proceeding under arty United States federal or state bankruptcy or similar law in
connection with any obligations of the Trusts under any Transaction Document as defined in the
Indenture.

        L       Grant.    Each Trust hereby acknowledges that the Servicing Agreement is a
"Servicing Agreement" for alt purposes of its applicable Indenture, Each Trust hereby Grants to
the indenture Trustee, us trustee under each Indenture for the benefit of the Holders of Notes and
other secured parties as applicable under the applicable Indenture, all of its right, title and
interest in and In (i) the Agreement; and (ii) all present and future claims, demands, causes and
choses in action in respect of any or all of the foregoing and all payments on or under and all
proceeds of every kind and nature whatsoever in respect of any or all of the foregoing, including
all proceeds of the conversion, voluntary or involuntary, into cash or other liquid property, all
cash proceeds, accounts, accounts receivable, notes, drafts, acceptances, chattel paper, checks,
deposit accounts, insurance proceeds, condemnation awards, rights to payment of any and every
kind and other forms of obligations and receivables, instruments and other property which at tiny
time constitute ail or parr of or are included in the proceeds of the foregoing. The Administrator
on behalf of each Trust shall take all steps necessary to ensure the perfection and priority of tire
Indenture Trustees security interest ir, the foregoing collateral.       By its signature below, tire




                                                   18
Indenture Trustee on. behalf of the holders of Notes and. other secured, parties as appli cable,
acknowledges such Grant.


                              [SIGNATURE PAGE FOLLOWS]




 IRBZW3S 4 i
                                                19
           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the day and year first above
written.


                                             First Maiblehead Education Resources, Inc., as the
                                             Special Servicer



                                             By:
                                                    Name:
                                                    I1!tie:   jr     ~     i- s**-



                                             U.S. Bank National Association, as the Back- Up
                                             Special Servicer



                                             By:
                                                    Name:
                                                    Title:



                                             Each of the Trusts listed on Schedule A. ahached
                                                    hereto

                                             By: Wilmington Trust Company, not in its
                                                    individual capacity but solely as Owner
                                                    Trustee



                                             Br
                                                    Name:
                                                    Title:



                                             ACKNOWLEDGED AND CONFIRMED:



                                             First Marblehead Data Services, Inc., as
                                             Administrator

                                                                                     V"

                                                                                                          £c
                                             By '                                         {*:   rr-'-i.
                                                    Name:
                                                    Title:               taiyftSffliawartljjR


                                                                   Pa:mkmmm Bate Seme®®




 IFW23K.-.S1 IllfWWV-S
               IN WITNESS WHEREOF, fee parties hereto have caused this Agreement to be duly
    executed by their respective officers hereunto duly authorized, as of the day arid year first above
    written.

                                                 FixstMarblefcead Education Resources, Inc., as the
                                                 Spsciai Servicer



                                                 By:
                                                        Name;
                                                        Title:



                                                 U.S. Bank National Association, as the Back-Up
                                                 Special Servicer



                                                 By:
:
                                                             ic:
                                                                     Joseph Andsies
                                                        Title:
                                                                   Senior Vice President

                                                 Each of the Trusts listed or. Schedule A. attached
                                                        hereto
!
j
                                                 By; Wilmington Trust Company, .not in its
                                                        individual capacity but solely as Owner

;
                                                        Trustee



                                                 By:
                                                        Name:
                                                        Title:



                                                 ACKNOWLEDGED AND CONFIRMED:


:
                                                 First Marbiehead Data Services, Toe,, as
,
                                                  Administrator

;




                                                  By:
                                                        Name:
"
                                                        Tide*




I
!



I


;
!


!
           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized, as of the day and year first above
written.

                                             First Marbleheud Education Resources. Inc., as the
                                             Special Servicer



                                             By:
                                                   Name:
                                                   Title:



                                             U.S. Bank National Association, as the Back-Up
                                             Special Servicer



                                             By:
                                                   Name:
                                                   Title:



                                             Each of the Trusts listed on Schedule A. attached
                                                   hereto

                                             By: Wilmington Trust Company, not in its
                                                 individual capacity but solely as Owner
                                                   Trustee



                                             ByS- J                  JjL&        A
                                                   Name:    -   Dorrs Costeiict
                                                   Title: Financial Services Officer



                                             ACKNOWLEDGED AND CONFIRMED:



                                             First Marblebead Data Services, Inc., as
                                             Administrator



                                             By:                                             ^
                                                   Name:
                                                   Title:             Rosaiyn Scfiav&Han;
                                                                           President
                                                                First MsrbfejJ Date Saigas




IIWI3S55-3 pOISlMWftV-fr
                       ACKNOWLEDGED :

                       U. S. Bank National Association, as Indenture
                       t rustee for each of the Indentures listed on
                       Schedule A. attached, hereto



                       By: „
                           Name:
                           Tide:
                                                     Oav Id Dudos
                                                                  Present




                               -i   it'KV!   ii   k.i ' Ar rl .      .   .   L




                                                                   "V-



!   '




        IKOlOJWS.2 I
                                             SCHEDULE A

Trusts:


   »      The National Collegiate Student Loan Trust 2003-1;
   *      The National Collegiate Student Loan Trust 2004-1;
   «      The National Collegiate Student Loan Trust 2004-2;
   *      The National Collegiate Student 1 .oan Trust 2005 - 1 ;
   *      Tlie National Collegiate Student Loan Trust 2005-2;
   *    The National Collegiate Student Loan Trust 2005-3;
   *      The National Collegiate Student Loan Trust 2006-1 ;
   *    'The National Collegiate Student Loan Trust 2006-2;
   »      The National Collegiate Student Loan Trust 2006-3;
   »      The National Collegiate Student Loan Trust 2006-4 ;
   *      The National Collegiate Student Loan Trust 2007-1: and
   *      The National Collegiate Student Loan Trust 2007-2.


Indentures;


Each of the following Indentures, as amended or supplemented, entered into by and between
U.S. Bank National Association, as Indenture Trustee and;


   e      The National Collegiate Student Loan Trust 2003- 1 , dated as of December 1 , 2003;
   *    The National Col legiate Student Loan Trust 2004-1 , dated as of June 1 , 2004 ;
   *      The National Collegiate Student J .oan Trust 2004-2, dated as of October L 2004;
   6      The National Collegiate Student Loan Trust 2005-1 . dated as of February 1 , 2005;
   *      The National Collegiate Student Loan T rust 2005-2, dated as of June i , 2005;
   <f     The National Collegiate Student Loan Trust 2005-3, dated as of October 1. 2005;
   «      The National Collegiate Student Loan. Trust 2006-1, dated as o: March L 2006;
   «      The National Collegiate Student Loan Trust 2006-2, dated as of June 1 , 2006;
   »      The National Collegiate Student Loan Trust 2006-3, dated as of September 1, 2006;
   *    The National Collegiate Student Loan Trust 2006-4, dated as of December 1, 2006;
   *      The National Collegiate Student Loan Trust 2007-1 , dated as of March L 2007; and
   »      The National Collegiate Student Loan Trust 2007-2, dated as of June 1, 2007.




                                                   A- 1
                       SCHEDULE B


[Schedule of Reimburgemeal Limits per Trust hy Calendar Month]




                              B-1
    iiislsisBBiig!ii|Bil!isiis|iiK|igi!gs!!iB!||^II
                                                     iOdoooe>scoedoO$tp3i5^ffl!oi£(ikE                           I1
                                                                                                                 2,
                                                                                                                 =

                                                                                                                 r
    II mil 1 1| 1 s if § 1 1 ill § i i ii 1 1 ii i |i f 1 1 if it 1 1 if 111 i
    Pr?PPPf'PPPPP>,??PffP?PrPPP?PPPPPP.!>PiP®PPri0?i'?Ppl" a
    SggggggggSggg3gSgggSSB5SBSggggSgSgggggS6SSg£S                                                                I
                                                                                                                 e
                                                                                                                 &
    mmi    mmi 1 1 1 n inii mi in n it iilmll i ii *
    ispillppsiip§lpl§pilpig||lilgipi|$|p?iip^pg
    sssgsgsgssggsgggggggsgsgsggggggggggisgggggggg


    q q q q q q q q q ft B B fS S & B ftj B £ S3 53 B S g K £ $ $ " " 3 3 5S S3 S3 .53 " ft ft ft B S3 S 9 S |   #


    iiiiiSilliiiiillSiililiSiiiiiiillSlliiliiilSl
    ftqqqqqqqqqqqqqqqBBRftSR^tj^^ii^y^^BBj^SiiftSK                                                               S:
                                                                                                                 i


    gggggggg=2ggggH8ggg§|°gggS§§gB^gg§gg^^SgggSgg                                                                ~
                                                                                                                 £
    3 S 3 p s 1 ? : 5 : = .= s 3 3 3 3 3 3 .3 .3 s 333 3 3 ???.«»? s a a 3 s a a s a 3 jsm
    Islliiliillisiiiillllliiliilllliillliilillilil
    SSgBSgS^gSS&BggagSgSg^SSgSgogBSSggggggSBgSgSg

                                                                                                                      ST


I   iPiiiii!iiiiiliis!!ii!iiii!ii!!ii!iii!!ii||ii
    Si5Q05!&OOi5oOOSjQOOQOC>S&00©C?QE>V«»OC:35owvi!i:aaift>=5c>a5CSe3E»
                                                                                                                      -03
                                                                                                                      c.




    SggggggsgggggSggSSggg^SSgggSSggSSgggggggggggg

    £j8ISgg£BBKg££H&Bg8;g3g!33£i!£g!Sg833£5333$!!3£ft&333Q3C!
    liiiiiiiiiisiiisiiriiii'iiisiiiiiisriissriiris?
    gggggSSSggSSsgggggBggggBggSS^ggggggSgggSSgBig

    :3MftS8BBBaBBtSBBa!BBBBBBBlSKBSSB5}SiE3^i3!3t353!:!3S!5I.aBiJft££i:
    liiiriiiiiiriiiiiiiMiiiSiilSiiiiiliSii'iiiiP'i
    ggigbbsgtgggggggggggggggggoggfeggooggogggoggco




    £SB£gafS$S!g223!&if!8888gg8}f$aggBE£SEEEEE£SBSg88g£g

    rpiiiiiPsiiiriiiiii'iii§iiii'iiiiil"iiiiiiiili'iil
    l?!?5Si8ISIiiS£?S 1:351? jglisSSsSigSSSgSaggiSSS


    BSSSSESiEEE
    1SSgB8S£SSgSgggg3ggS8ggS^^g3SgSS§8S8gggfeg££gS£
      1 i 1s ! 1 1 i i 1 1 i 1 1 1 ! 1 1 ! 1 1 1 1 1 1 1 11 1 § i 1 1 i 1 !1 ! 1 1 1 1 III

    lflIlI!IIIIIIIIII!IiIIIlIII!llililIllIII!Il!lI
    fl035ocSiBp$c5Bp58S5pSSS5S = 5p5s5?3if5a®6f;[;SppI|.
    8SSgggg§SSggggggggggSg8§Sggggg8gggSSSgg3SeSSg



    piIlllI!III!III!Iip!I!I!l!!|lll!||!!IllIllli
    iftppspopppppoppppppgppopppTrjppppppuUQppppppupb
    gEgggg£S§gg8ggSgSSS8ggSSgSgggSSsSSSS58ggg88gg
          aiiliiiiiiiiiiiiiiliiiliiiiiiniliilliiiiillii
          i 3 & $ v, $ $ s $ 3 g g a s a a a s a a s" s s? s ? p £ e' £ s £ s £ 2 £ £ tj ? ^                                                                                                                                                             ^^ 5 5
                ^^ggggg^g^ggggo^i^gsgggggg^gssggggggggg

          111 1 11 111 1 i 1 11 11 1 1 !11 1 i11 1 1S111 111 11 1 !I!11 18 1 1


          ililHiilliiililpiiiiiilliiiiiilliilliiiiiiii
          S9. vl 5. p. 3 3 3 5 O c o cp § c 5 3 <3 o o wr 6 o o 5 E o o o w o o 4 <5 o o 3 3 o o o « ^ &
          £J| ^ <j> ft                    n           ^ ^ "C 't qg £» cu- co ;G ^0                                a3a}(flcoaao^;C«(«wwWiMft?vrtt*)c,?i7/fl«f>?;rt                                                                                        n co              ^
          Pi I r*" 47J   pj   p-J   P>4   ipj   -pj   £""*J         C\J   CJ   V"*   T"   -f—   f"     T1"   1=   T—   r*   I*' f*     l""1   T"   *     r*-   T-       "T**~   >*-   "7^   '—    l-"   T-'   ""   7—   T*~   V"   T"   ^     I™    Tr   r-1   »"   -t-"




                1 1 £ 2 s * 1 1 Is 1 1 1 s 1 f 1 M lis ill g g $ 1 1 s 1 1 1 !? IN I ! 1 1 1 s 5                                                                                                                                                                    1-     CM




                888888888888888888888888888888888888888888888
          3 1 S 1 1 1 1 I § I S 8 1 1 1 1 1 i i 1 1 ? Sill 1 i 1 1 1 1 1 1 1 S 1 1 1 8 1 8 1 1 1 1
          ^        N ^ t t ^                          ji ^ 11! ir                    5i 5! ^ 2i S N'                        ^ J N'                                              ^ ^ ^ ^ 4:5 ^ !D' ^                                ^          ^ ^ tn « '-tf fi-

                S888S8SS8gg88i88i8838S388iS888SS88888S8888888
                llllliiilililiilllilliiiliillliililsiiiilllil
                n ftj" j< h. h. js" i< K si k> as ca" « g& ce « m im" cvj w" w ijj                                                                 r-i ri cm" pJ <\F « e-j af co re re « ®" id ta to <o tc a                                                        uj iV
                         7"   1—    1—1   V-"   -*    T*»     I1-   V     7"   —     1—   I—    "If"   T*    T-   >P   7"   I-    T—          I*   -1—   T~             7""     7—    7—    i—-   7"    7—    T—   f    T-




                                                                                                                                                                                                                                                                                r>
ca              §ggg8gggg83SSSggSSgSS§g8Sgg88gg383SS88S388SSS                                                                                                                                                                                                                   "c-
1
          liili§§ii!iiiii§liiii!iiiiiilliil^iiiilll§§i§t§                                                                                                                                                                                                                       CVi



1         si a s s s" g 53 ^ s s s;: ?l a a" s a s a ™ ^                                                                          ® ™ ?= ^ ~ $ ® 22 ® ®                                                 ® s 2                      2 ?; s ™ s ? ™ 2 ™                            I
5

                3gS3SS^SS3SBSS^3SSSS§SSSSS383@SSS3SS3SSSSSgS
                liiiiiiiiiiliiiiiiiiiliiiiiliiiiiiiiiiiiiili'
                P4 W S>a fti w 04 oj cj (D ',£ CP <0 to yj" t&                                               <ci ® ^ CO (D © to" « SC- £J to te i£!                                               «p (p (3 yj <Q LD                     1^5 tD C©        •?& r-l3 tC

     s
     G;


     x          g3SSS838S33S38S8S3SSS8S8S8S3S88SSS83S8SSS3S?S
     Ic illllllliliilllillaiiliillllllliililillilglllli
         of cu w w w w" csT rj pj oJ cS cJ c-j w w w « oo cJ cp o <d uj <s ui" c to uj <c" up & «o to yJ uT o up so (is oa us i~-~-




                88SSS^gSBSg§SiS8gS8g3gSgSggg88SgggS838SS8gggg
     &
     12
          piiiiliiiiiigiiiiigiiiiiiiiiiiiiiiiijiiiiiiig
     f     M £;          £f £f t S;: ^                        ^                      ^           Sf 5"            ^         ^           ^          ff ^ fi ""                                                                  ,J1 <d <*> Jja" "> ^ <*> i=' E' r-"
     -5
     S
     £


     I sill!1 1 1 1 I !I 1 I l l I I 1 I 1 1 I I 111
     7=    O <.0    lO   W '-S            £0                  US    £0 -tD *i« ^ UP             £'      UP        £0 £D     '-E   i,y UP £0 tZ?           :0   tC

     ^     85
     =

     c          3SBSSSg5SggSS8§3SSBSgge , ,                                                                                                                         ,

     I 11 1 1. ! 1 1 ! s 1 1 1 1 1 1 ! 1 i 1 i. S 1 1 1
     Ei    Q<i>yj£3«>-ieCEa5-y5UGtCitiPLOt£liJtPtiJU5<OtOiC'^?^UP

     5     ^
     .§
     E
                     ggggggggggggggggSggggggggggggggg

                 a^Pi^BmwwnNh^^SNNN N N                                                N N N N N N        N N N N N N h-. N
                 Old T~     T—        T--   VJ   ¥""   **"




                     888SgSSSSSSS38S88§S8SS8S3S3§§SSg
                 s i § asii t § is.ia 1 1. §: i i s. i s I i s i. § < i 1 1 »: it"

                     3888SS3§§SggSg8g8SSS3gSBSB                                                                    1   '   *
                 iddcoggsgpodddcesQdddd 0 c> «? cj 0
                 i 8 1 1; i; 1 1; § i; § i s. t a § § ?$.§ 1 § § 1 1
                 aj N r- t-' n              n r-, ^ n        [w            h-r N"" N
                                                                       n h iv              N I"-- P-«. h- N N Ni




                     3SS8883SSSSS8S8SSS88B3S83S58SSS8388
                 a 1 1 § 1 1; 1 1 1 1 i i I i I i 1 1 8 1 i ? i;               t-      ^      n n n tn *,
                                                                                                          i; 8 1 i: § i
                                                                                                                   r«m n .*-, h-
                                                                                                                                      i1
                                                                                                                                   r^. n   p^
                 clj ; sj        to                               ^ cn tn p~




                      gssggssgig ssss ,
                  NoO<SOQOOOOQQ&g!c3
                  gissgggggs ggggg
                  o K hs' n N p~ p- n" p-r isi in n fsi n r*-"




                         ggsggggggggssgsss

                  1»iUiUO»i!.U '
                         fi,NNsi?,h.p. [\si>.rNSNhNS>



                                                                                                                                                GO

(Xi                      S3S8S33338S558SS33388S3 ,                                                                                              o
                                           ddcod
                         cs c5 oodbdddoeddoeddo                                                             '                                   to



3
                  1 1 1 1 11.11 1 8 1 i 1 1. 1 8 1 1 8 § § i i i
                  SH tfj p? N 3**- N N IN F1- P". N N N N p» P1* P* N N N N N N t -
                                                                                                                                                £
                                                                                                                                                £
1

                  & ' 1 '
                  *
      * I
      m
      C3

      +-;
                         §s

      I |1!'
      5£           f^i

      a
      S
       .                  ssggg ,
      ||           «{ o d = g 3
      |
      £
                   3 § §. = S 3
                          *v. is.   n   n N



       c


       I
       £
      £

      1
       ?


       Jj:

        E
       "it
       IX
                                                                                    ilCI{!>^^d)d]Sfflffl01pOao
             I              ifllO^a(jJNNNIsNFsNK(-.Njsh®t3S0ffi(iJCB!e;Ofli3CtJi3ie




       £
        5           a|ggS?«sg§Sggggg5^g^g§|ggggge = 958SSgg^ggS = ^5^g3
                                   SCHEDULE C

             [Schedule of Early Awareness Reimbursement Limits per Trust]




                                          C-l
f5W7   ^ .
             2IC"

                 «*




                 3

                 %

                 5

             n
                 CO
                 «-


                 '-




                 5
             1   :;-




                 •




             ^ cTj

             IIS
             ss"

                 z



             Ti °
                 *
                 s
o
JL
                 3
*8
-d
                 s

                 If:
     tS

                  7
     £

     |       It
     I       Sg
     3           <>9
     <

                 i
     LL'

     2       S S
      - ;»   SS
     iZ

     s
     I           .7



     §       3Jl£j
     I       i S-
     I
     "fl
                 W


     5            I
                 c!
     I
     —I

     3
             I8  £
     d

     &       5 g o
                 ••--


     *           s
     -I
                                             EXHIBIT I


All TERI claim packages require the following documentation:


            Application Credit Agreement, and Disclosure Statement

            Evidence of preparation for repayment summary letter and
telephone attempts


*           Forbearance Form(s) and supporting documentation where
required and/or system generated history reflecting the forbearance
period


41          Delinquency servicing history for the most recent 2 1 0 day
period or the delinquency period prior to claim, whichever is less.

            Payment History. Correspondence History

            Assignment of Rights (should include disbursement date and
name of the current Owner)


*           Bankruptcy and/or death information as appropriate (see
Death Claim section )




For Nfon-TERI Originated Loans tire claim package must also include the
following documentation;


             Credii Bureau Report (for non-TERI originated loans only)

    *        School Certification signed by school official or
 Enrollment Verification for Direct-to -Consumer and Continuing Education
 loans (for non-TERI originated loans only)

    *         Income/Employment Documentation, including but not
    limited to, where applicable, full recourse letter, income verification
    letter, and revolving debt burden calculation (for non-TERI originated
    loans only)


    *         Immigration documentation required to he collected at
    origination (tfk/a ICS, Citizenship and Immigration Service (USCIS))
    documentation of proof of permanent U.S. residency (if applicable) {for
    non-TERI originated loans only);




                                                Exhibit M
Cosigners:


                     INS 15: or INS 551 form with a valid expiration;


*                    A departure record (1-94) with a valid expiration
date issued from the INS showing "Refugee," or "Asylum Granted" or
"Indefinite Parole" and/or himiatiitarkin parole; or


                     Foreign passport bearing an unexpired temporary
1-551 stamp.


Students;


*                    Copy of hi s or her student visa, permanent
resident card, F-l or I -20 form.


                     A departure record (1-94) with a valid expiration
date issued from the INS showing "Refugee," or "Asylum Granted" or
"Indefinite Parole" and/or humanitarian parole; or

*
                     INS 15! or INS 551 form with a valid expiration;


For a Rehab Loan, the required claim documentation includes:


              Application, Credi; Agreement


              Repurchase Disclosure Statement


              Assignment of Rights (should include disbursement date and
name of the current Owner)


              Payment History, Correspondence History


*             Del itiq uency servicing hi story for the most recent 2 1 0 day
period or the delinquency period prior to claim, whichever is less.


              Bankruptcy and/or death information as appropriate (see Death
Claim seed oii>


In (he event of a. rolling delinquency, the Servicer will submit the.
history for the most recent 210 days or the delinquency period prior to
claim. whichever is less. This may not include al! delinquency
servicing activities for the loan (e.g., activities performed in the
early states of delinquency due to the fact the Borrower rolled several
rimes during the delinquency period).




    JPOOBWa 1 1
TERi will accept microfilm or electronic copies of all original
docmnetyes with the claim package. In the event that the Servicer Is
unable to secure the original wet signature Credit agreement, TKR1 will
accept a copy of such Note if it is accompanied by a notarized affidavit
certifying that the original is not available and that the copy is a
true one.


Further, the complete copy of the Note must contain the signatures of
ail obligors of the note. If a court of competent jurisdiction refuses
to accept the submitted copy of a note in the event that TERI must
litigate a case, and TERI loses the ease for that reason, TERI will he
reimbursed by the Loan Owner for the amount that TERI paid to the Owner
via the Servicer on the claim.


TERI. the Owner, and the Servicer acknowledge there may be contractual
agreements between Owner arid Servicer governing the entity responsible
for reimbursing TERI the amount of the claim, if a court of competent
jurisdiction refuses to accept such a copy of a Note,


TERI will make its best effort to send claim, payments to the Servicer
90-1 20 days after the claim Iras been submitted. Claim payments shall
include accrued interest through the payoff date.




 ifoHJT]; i :
 EXHIBIT n


[NCO Agreement]




    Exhibit. I [-1
